                  IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF KANSAS


RODNEY WRIGHT,

                        Plaintiff,

vs.                                          Case No. 19-3191-SAC

DARREN EICHINGER,
DIANNA GRAVETT and
CLIFFORD DAVIS,

                        Defendants.

                                 O R D E R

      In a screening order (Doc. No. 4) addressing the original

complaint, the court directed plaintiff to show cause why the

original complaint should not be dismissed or file an amended

complaint.    Plaintiff has filed an amended complaint on forms for

bringing an action under 42 U.S.C. § 1983.              Doc. No. 5.         This

matter is before the court to screen the amended complaint.                 The

court applies the same screening standards as were discussed in

the first screening order and the same standards for proving a

claim under § 1983.      Doc. No. 4, pp. 1-4.

      The amended complaint names three members of the Labette

County Sheriff’s Office as defendants, the Sheriff (Eichinger),

the Undersheriff (Davis), and the jail administrator (Gravett).1

Plaintiff asserts in the amended complaint that he fell in the



1 The court has corrected plaintiff’s spelling of Eichinger and Gravett’s
names.

                                      1
shower of B-1 cell at the Labette County Jail.          There was standing

water and slick concrete.      Plaintiff contends that rubber mats had

been removed before he fell and not replaced even after repeated

requests to “jail administration.”          He also claims that he was

denied “additional medical treatment.”         Plaintiff fell on May 22,

2019.     He asserts that he still suffers headaches and blurred

vision because of the fall.

        These allegations fail to state a claim for relief under §

1983 for reasons explained in the first screening order.

        The Constitution, via the Eighth Amendment’s guarantee
        against cruel and unusual punishment, protects prisoners
        serving sentences from deliberate indifference to a
        substantial risk that conditions of confinement will
        cause serious injury.2 Farmer v. Brennan, 511 U.S. 825,
        837 (1994). The Tenth Circuit has held that the risk of
        harm from a wet, slippery floor is not sufficiently
        serious to implicate constitutional protection via the
        Eighth Amendment. In Reynolds v. Powell, 370 F.3d 1028,
        1031 (10th Cir. 2004), the court was concerned with
        standing water in the shower area of a prison. The court
        stated:   “Simply put, a slip and fall, without more,
        does not amount to cruel and unusual punishment....
        Remedy for this type of injury, if any, must be sought
        in state court under traditional tort law principles.”
        Id. (interior brackets and quotations omitted).      The
        Tenth Circuit reached the same result in Flandro v. Salt
        Lake County Jail, 53 Fed.Appx. 500, 500-01 (10th Cir.
        2002) which involved a slippery shower floor. The court
        noted that simply because a serious injury is alleged
        does   not   render   the   condition    excessively  or
        substantially risky for purposes of Constitutional
        analysis. Id.

        This court has followed these Tenth Circuit holdings in
        other cases. For example, Hicks v. Johnson County Adult

2 Similar protections are afforded pretrial detainees under the Fourteenth
Amendment’s Due Process Clause. See Ledbetter v. City of Topeka, 318 F.3d
1183, 1188 (10th Cir. 2003).

                                      2
     Detention Center, 2019 WL 4640576 *2 (D.Kan. 9/24/2019)
     concerned a slip and fall on water which collected on a
     day room floor, and Griffin v. Easter, 2014 WL 1478496
     *3-4 (D.Kan. 4/15/2014) involved a wet floor that was
     being mopped without a warning sign.

     . . . .

     An inadvertent failure to provide adequate care,
     negligent misdiagnosis, or a difference of opinion with
     medical personnel regarding diagnosis or treatment falls
     short of the Eighth Amendment standard; “[t]he Eighth
     Amendment’s prohibition on cruel and unusual punishment
     is not violated when a doctor simply resolves ‘the
     question whether additional diagnostic techniques or
     forms of treatment is indicated.’” Self v. Crum, 439
     F.3d 1227, 1232 (10th Cir. 2006)(quoting Estelle v.
     Gamble, 429 U.S. 97, 107 (1976)).

     The second reason the complaint fails to state a claim
     under § 1983 is that it does not allege facts showing
     more   than  negligence   or  carelessness.     To   be
     deliberately indifferent, a defendant must be “aware of
     facts from which the inference could be drawn that a
     substantial risk of serious harm exists, and he must
     also draw the inference.” Farmer, 511 U.S. at 837.

Doc. No. 4, pp. 4-6.

     Plaintiff has also failed to allege facts describing personal

participation   by   the   individual   defendants   in   the   alleged

unconstitutional conduct.     The three defendants appear to have

supervisory roles in the Sheriff’s Department or the Labette County

Jail.   “[P]ersonal participation in the specific constitutional

violation complained of is essential” for individual liability.

Henry v. Storey, 658 F.3d 1235, 1241 (10th Cir. 2011). To properly

allege the liability of these supervisor defendants, plaintiff

must describe an affirmative link between them and the alleged

constitutional violation.     Dodds v. Richardson, 614 F.3d 1185,

                                  3
1195 (10th Cir. 2010).           This requires allegations of:             a) personal

involvement in the violation; b) a sufficient causal connection

between      the     supervisor’s    involvement       and     the    constitutional

violation; and c) a culpable state of mind.                          Id.    “Personal

involvement” can be alleged by stating that:                     1) the supervisor

personally         participated     in   the    alleged        violation;     2)     the

supervisor exercised control or direction over the alleged illegal

acts, or the supervisor’s failure to supervise caused the alleged

illegal      acts;    3)   the    supervisor    knew      of   the    violation      and

acquiesced in its continuance; or 4) the supervisor promulgated,

created, implemented or utilized a policy that caused the alleged

deprivation of constitutional rights.               Id.    A “causal connection”

is alleged by claiming that a supervisor defendant set in motion

a series of events that the defendant knew or reasonably should

have   known       would   cause    others     to   deprive     plaintiff      of    her

constitutional rights.           Id. at 1195-96.

       The     amended      complaint         merely      alleges      that        “jail

administration” was repeatedly requested to replace rubber mats in

front of the shower.             This is insufficient to link the alleged

violation of plaintiff’s rights to the individual defendants named

in the amended complaint.           See Robbins v. Oklahoma, 519 F.3d 1242,

1250   (10th    Cir.    2008)(allegation        that   “defendants”         failed   to

protect and supervise a child does not provide fair notice to

defendants of what acts are attributable to them as individuals).

                                          4
     For the above-stated reasons, the court finds that the amended

complaint fails to state a claim for relief.     The court directs

that the amended complaint be dismissed without prejudice and that

this case be closed.

     IT IS SO ORDERED.

     Dated this 5th day of December, 2019, at Topeka, Kansas.



                         s/Sam A. Crow___________________________
                         Sam A. Crow, U.S. District Senior Judge




                                5
